Title: From James Madison to Thomas Ritchie, 2 July 1822
From: Madison, James
To: Ritchie, Thomas


                
                    Dr. Sir
                    Montpr. July 2. 1822
                
                I recd. some time ago a letter from Mr. H. G. Spafford at Ballston Spa N.Y. in which he says “I wish your Booksellers would encourage me to write a Gazetteer of Virga. I could travel all over the State, collect materials, & prepare the work for the press, in about 2 years on a salary of $1000 a year, & a few copies of the work.”
                I answered that I could not undertake to judge how far a Gazetteer for the State on the plan & terms suggested would be espoused by our Printers & Booksellers: intimating at the same ⟨time?⟩ that a survey was on foot, the details & progress of which I could not tell him; & I took the liberty of referring him to you as the best source he could consult on the whole subject.
                In his reply just recd. he says “As to a geography & Gazetteer of Virginia, may I ask of thee the favor to suggest the idea to Mr. Ritchie of Richmond? As soon as I shall have compleated the one of this State, say by next winter, I should like well to engage in such a work.”
                Will you be so obliging as to drop me a line enabling me to say what may be proper to Mr. Spafford. He is I believe a worthy man, is very laborious in what he undertakes, and has executed works in N.Y. analogous to the one for which he offers himself here. He has been the author also of one if not more periodical publications. All these together would be a test of his qualifications.
                I am sorry to be the occasion of any encroachment on your time especially as it may be a useless one; but apart from the introduction already made of your name, I should be at a loss for another resort equally capable of furnishing the desired information. With esteem & friendly respects
                
                    J.M.
                
            